Citation Nr: 0314729	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  02-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1973 to March 
1982; he also had previous unverified service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
diabetes mellitus and assigned a 20 percent rating effective 
April 2001.  In December 2002, the veteran testified before 
the undersigned at a personal hearing at the RO.  


REMAND

At his personal hearing, the veteran indicated that the 
record was incomplete.  Specifically, he indicated he has 
been receiving disability payments from the Social Security 
Administration (SSA).  He further related that he receives 
Social Security benefits, however, the veteran's social 
security records have not been requested or obtained.  The 
United States Court of Veterans Appeals (Court) in 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), stated that 
the VA's duty to assist specifically includes requesting 
information from other federal departments or agencies 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
documents from SSA pertaining to the veteran's claim, 
including any medical records that SSA has regarding the 
veteran, should be considered and associated with the claims 
file for review as they might be relevant to the claim for 
increase and the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) raised in April 2002.  This 
matter is intertwined with the rating increase on appeal 
since he might be awarded a total rating under either theory 
of entitlement.  He has asserted the disability rating for 
diabetes should be at least 60 percent.

  

In addition, the veteran stated that he receives regular 
treatment at the Anderson, Alabama VA Clinic and at the 
Birmingham, Alabama VA Hospital.  These records should be 
obtained.  Also, the veteran indicated that his diabetes 
mellitus had worsened.  He has not been afforded a VA diabetes 
mellitus examination.  The veteran should be afforded a 
diabetes mellitus examination. 

In this case, the veteran was notified of the Veterans Claims 
Assistance Act (VCAA) in his statement of the case.  All 
further action should comply with VCAA directives.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, this matter is REMANDED for the following 
action:

1.  Copies of all clinical records, which 
are not already in the claims file, of 
the veteran's treatment at the Anderson, 
Alabama VA Clinic and at the Birmingham, 
Alabama VA Hospital should be obtained.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's diabetes mellitus.  All 
indicated tests should be completed.  The 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  The 
examiner should specifically confirm 
whether or not the veteran's diabetes 
mellitus requires insulin and how often, 
restricted diet, and regulation of 
activities; if the veteran has episodes 
of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations, and , if so, 
how many or if the veteran visits to a 
diabetic care provider, and, if so, how 
many; progressive loss of weight and 
strength; or any other complications.  

3.  VA should ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002). The veteran should be informed 
that if there is evidence supporting the 
issue on appeal, he should identify that 
evidence. 

4.  Upon completion of the requested 
actions, the issue on appeal should be 
readjudicated taking into consideration 
all of the evidence of record.  In 
addition, it should be determined if the 
veteran's diabetes mellitus is productive 
of any complications which may be 
separately rated.  Thereafter, if the 
claim remains denied, the case should be 
returned after compliance with requisite 
appellate procedures to include an 
issuance of a supplemental statement of 
the case.  The RO should also adjudicate 
the intertwined issue of entitlement to a 
TDIU.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VA.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


